EXHIBIT SCHAWK, INC. SECOND AMENDMENT Dated as of January 12, 2010 to NOTE PURCHASE AND PRIVATE SHELF AGREEMENT Dated as of January 28, 2005 Re: $10,000,000 4.81% Series C Senior Notes Due January 28, 2010 $20,000,000 4.99% Series D Senior Notes Due January 28, 2011 and $20,000,000 5.17% Series E Senior Notes Due January 28, 2012 of Schawk, Inc. DATED AS OF JANUARY 12, 2010 SECOND AMENDMENT TO NOTE AGREEMENT THIS SECOND AMENDMENT dated as of January 12, 2010 (the or this “Second Amendment”) to the Note Purchase and Private Shelf Agreement dated as of January 28, 2005 is between SCHAWK, INC., a Delaware corporation (the “Company”), and each of the institutions which is a signatory to this Second Amendment (collectively, the “Noteholders”). RECITALS: A.The Company and each of the Noteholders have heretofore entered into the Note Purchase and Private Shelf Agreement dated as of January 28, 2005 (as amended by that certain First Amendment to Note Agreement dated as of June 11, 2009 and as the same may otherwise be amended, modified and supplemented from time to time, the “Note
